UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6105



WILLIAM GREGORY COOK,

                                            Petitioner - Appellant,

          versus


THOMAS V. MILLER, III, Commissioner; MARYLAND
PAROLE COMMISSION, Individual Capacity,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
02-3972-PJM)


Submitted:   April 3, 2003                 Decided:   April 14, 2003


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Gregory Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Gregory Cook, a Maryland prisoner, seeks to appeal the

district court’s order dismissing his complaint filed under 42

U.S.C. § 1983 (2000), which the district court construed as a

habeas corpus petition filed under 28 U.S.C. § 2254 (2000).     On

appeal, Cook contends that the district court erred in construing

his complaint as a habeas petition and dismissing it for failure to

exhaust state remedies.     We conclude that Cook’s claim was not

cognizable under § 1983, and the district court properly construed

it as sounding in habeas.   See Heck v. Humphrey, 512 U.S. 477, 487

(1994).

     An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).   We have independently

reviewed the record and conclude that Cook has not made the


                                 2
requisite showing.      See Miller-El v. Cockrell,          U.S.      , 123

S.   Ct.   1029   (2003).   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                   3